Citation Nr: 0830055	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  99-23 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to a chronic psychiatric disorder, variously 
diagnosed as bipolar disorder and post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from November 1966 to 
August 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 1999 and April 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo and New York, New York, respectively.  The New 
York RO currently has jurisdiction of the veteran's case.

The April 1999 rating decision, in pertinent part, declined 
to reopen the veteran's claim for service connection for 
PTSD.  The April 2004 decision, in pertinent part, declined 
to reopen his claim for service connection for a basal cell 
carcinoma.  

In December 2005, the Board reopened the veteran's claims and 
then remanded them to the RO for further evidentiary 
development.  In a February 2008 rating decision, the RO 
granted service connection for residuals of basal cell 
carcinoma of the nose and lip.  That action represents a full 
grant of the benefits sought on appeal.  As well, the Board 
has recharacertized the veteran's remaining claim on appeal 
to more accurately reflect the current medical evidence of 
record.

In July 2008, the veteran submitted additional relevant 
medical evidence in support of his claim.  However, in a 
written statement dated later that month, his service 
representative waived the need for initial RO review of that 
evidence.


FINDING OF FACT

Giving the veteran the benefit of the doubt, the objective 
and probative medical evidence of record demonstrates that 
his current chronic psychiatric disorder, variously diagnosed 
as bipolar disorder and PTSD, cannot be dissociated from his 
period of active military service.



CONCLUSION OF LAW

Resolving doubt in the veteran's favor, a chronic psychiatric 
disorder, variously diagnosed as bipolar disorder and PTSD, 
was incurred during his period of active military service.  
38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of Chapter 51 of Title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. § 5103 (West 2002 & Supp. 2007)).

In view of the favorable disposition of this appeal, 
discussed below, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  Also, during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In a July 2006 
letter, the RO provided the veteran with notice consistent 
with the Court's holding in Dingess.  Moreover, in the 
instant case, although the veteran's service connection claim 
is being granted, no disability rating or effective date will 
be assigned and, as set forth below, there can be no 
possibility of prejudice to the veteran.  As set forth 
herein, no additional notice or development is indicated in 
the veteran's claim.  The RO will again provide appropriate 
notice as to the rating criteria and effective date to be 
assigned prior to the making of a decision on this matter.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.	Factual Background 

The veteran seeks service connection for a chronic 
psychiatric disorder that has been variously diagnosed as a 
bipolar disorder and PTSD.  He maintains that he experienced 
stressful incidents while serving in the Republic of Vietnam 
that caused his psychiatric disability.

When examined for pre-induction in August 1966, a psychiatric 
abnormality was not described and the veteran was found 
qualified for active service.  Service treatment records are 
devoid of complaints or diagnosis of, or treatment for, a 
psychiatric disorder.  When examined for separation in August 
1968, a psychiatric abnormality was not noted.

Service personnel records show that the veteran served in the 
Republic of Vietnam, from August 1967 to August 1968, and 
that his main occupation in service was as a lineman.  His 
records do not reflect that he received any awards or 
decorations denoting participation in combat.

Post service, VA and non-VA medical records and examination 
reports, dated from 1988 to 2008, reflect that the veteran's 
psychiatric disorder was variously diagnosed as depression, 
PTSD, and bipolar disorder and treated with repeated 
hospitalization, outpatient individual and group 
psychotherapy, and prescribed psychotropic medications.

In 1982, the veteran was privately hospitalized and diagnosed 
with dysthymia and alcohol dependence, according to a January 
1995 private psychiatric assessment report.  In 1988, he was 
hospitalized and treated for major depression and alcohol 
dependence.  He received outpatient therapy.

A September 1988 signed statement from a private psychiatrist 
indicates that the veteran was under treatment for depressive 
symptomatology for which he received prescribed medication.

Medical records reflect that, in 1992 and 1995, VA 
hospitalized the veteran for treatment of PTSD.  In 1997, he 
was privately hospitalized for PTSD and a sleep disorder, 
according to the January 1995 report noted above.    

According to a July 1997 disability determination record from 
the Social Security Administration (SSA), the veteran was 
found totally disabled since May 1996 due to PTSD and 
depression.  An October 1997 SSA letter indicates that he 
received Supplemental Security Income (SSI) payments.

In November 1997, VA hospitalized the veteran for treatment 
of PTSD.

A February 1998 VA general medical examination report 
includes a diagnosis of PTSD, although, a VA PTSD examination 
report dated later that same month diagnosed alcohol 
dependence in remission and a history of PTSD.  

A March 1998 VA social survey indicates that the veteran's 
stressful events in service include witnessing a jeep 
accident in which three soldiers were killed and exposure to 
rocket and mortar fire, with involvement in the TET 
offensive. 

In August 1998, VA hospitalized the veteran for treatment of 
PTSD.

In a January 5, 1999 VA progress note, the chief of the 
psychiatry service stated that the veteran had PTSD and a 
major depressive disorder with a need to rule out bipolar 
disorder.  It was noted that references to Vietnam persisted 
but mood swings, predominantly depression, with brief hypo 
manic mood swings seemed more predominant.  It was also noted 
that the veteran's experiences in Vietnam seemed to the 
veteran to be insufficient to explain his current 
difficulties, emotionally.  The clinical impression was PTSD 
by history, and bipolar, for which medication was prescribed. 

A December 30, 1999 VA outpatient record indicates that the 
veteran experienced combat in the Long Binh and Bien Hoa 
areas during the TET offensive.

In a June 2001 treatment summary, a VA psychologist reported 
that the veteran's PTSD was treated with individual and group 
psychotherapy and prescribed psychotropic medicaton.

In March 2007, the U.S. Army and Joint Services Records 
Research Center (JSRRC) verified the veteran's claimed 
stressor, noting that several motor vehicle accidents were 
included in the journals of the 18th Military Police Brigade 
when in Long Binh.

An April 2007 annual treatment summary prepared by a VA 
psychologist is to the effect that the veteran received 
regular individual and group psychotherapy and took 
prescribed psychotropic medications.  The veteran experienced 
serious two episodes of depression during 2006

In August 2007, the veteran underwent VA psychiatric 
examination.  According to the lengthy examination report, 
the examiner reviewed the veteran's medical records and 
performed a clinical examination.  The veteran's long history 
of psychiatric diagnosis and treatment was described and that 
he initially came into treatment for alcohol rehabilitation.  
It was noted that when hospitalized in 1992, dysthymia, 
alcohol dependency and personality disorder, not otherwise 
specified (NOS), were diagnosed.  Subsequent hospitalizations 
led to diagnoses of depression, anxiety, and alcoholism.  In 
approximately 1990 or 1991, PTSD was diagnosed and, in 1999, 
the diagnosis of bipolar disorder was made.  The examiner 
referenced the January 1999 progress note from the veteran's 
treating psychiatrist set forth above, to the effect that the 
veteran's Vietnam experiences appeared to be insufficient to 
explain his current difficulties, and that bipolar disorder 
was diagnosed.  The report also noted that the veteran 
presently worked full-time as a janitor in a job he held for 
the past four years and planned to work as long as he was 
able. 

Upon clinical examination, the VA examiner opined that the 
veteran's "primary disabling condition" was bipolar 
disorder, NOS.  The examiner said that bipolar disorder was a 
genetic condition that was inherited and not caused by 
military service.  The medical specialist said that 
"[c]ertainly, one would expect that service in Vietnam (and 
at times in potential danger) exacerbated the veteran's 
bipolar condition".  The veteran also had "some features" 
of PTSD, although his bipolar disorder appeared to be his 
primary disabling condition.  

Then, in a May 2008 progress note, the veteran's treating VA 
psychiatrist (and the author of the January 1999 note 
described above), said that the veteran had "well documented 
PTSD and bipolar disorder".  It was noted that, while not an 
infantry soldier, the veteran served during the TET offensive 
and described exposure to rocket and mortar fire.  This 
psychiatrist said that the veteran's symptom complex of 
depressive and manic episodes suggested co-morbid bipolar 
disorder that was the thrust of the psychiatrist's outpatient 
treatment of the veteran that was medication oriented.  It 
was noted that another medical specialist provided 
psychotherapy and counseling for PTSD.  The VA psychiatrist 
said that "[t]he [veteran's] bipolar disorder and PTSD 
diagnoses are interwoven."  It was noted that the veteran 
described flashbacks, combat nightmares, survivor guilt, 
anxiety and panic attacks referable to Vietnam.  According to 
the VA psychiatrist, these symtoms and signs were 
"exacerbated" by both manic and depressive mood states, 
"as well as "influencing and contributing" to his anxiety 
and depression.  "The two diagnoses co-exist and [a]ffect 
each other negatively."  

III.	Legal Analysis

Under 38 U.S.C.A. §1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and a psychosis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease may be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2007).  While the disease need not be diagnosed within 
the presumption period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition, of the 
American Psychiatric Association (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125 (2007).

The veteran has contended that service connection should be 
granted for a chronic psychiatric disorder variously 
identified as PTSD and bipolar disorder.  His service 
treatment records reflect that a psychiatric abnormality was 
not shown on entrance into service or at any time during 
active service or when the veteran was examined for 
separation.  The extensive post service medical evidence in 
the claims files includes diagnoses of depression, PTSD, and 
bipolar disorder.

In August 2007, a VA psychiatric examiner concluded that the 
veteran's "primary disabling condition" was a bipolar 
disorder NOS.  But, then the examiner said that, while 
bipolar disorder was a genetic condition, not caused by 
military service, "one would expect that serving in Vietnam 
(and at times in potential danger) exacerbated the veteran's 
bipolar disorder".  

Furthermore, in a May 2008 progress note, the veteran's 
treating VA psychiatrist stated that the veteran had "well 
documented" PTSD and bipolar disorder.  The veteran 
described exposure to mortar and rocket attacks while in 
Vietnam during the TET offensive.  According to this VA 
psychiatrist, the veteran's symtoms complex of depressive and 
manic episodes suggested co-morbid bipolar disorder that was 
the thrust of outpatient management that was medication 
oriented.  This psychiatrist then said that, "[t]he bipolar 
disorder and PTSD diagnoses are interwoven", and that 
"[t]he two diagnoses co-exist and [a]ffect each other 
negatively". 

As the medical evidence of record shows, the veteran served 
in the Republic of Vietnam and his experiences there, in some 
way(s), triggered the onset of a chronic psychiatric 
disorder.  While medical professionals appear to disagree 
with the exact diagnosis of the veteran's psychiatric 
disability, they appear to agree that it was caused by or 
exacerbated in service.   

Based on the above medical opinions, which are supported by 
the evidence of record, the Board finds that the evidence is 
equally balanced as to whether the veteran has a chronic 
psychiatric disability, variously diagnosed as bipolar 
disorder and PTSD, as a result of service.

Accordingly, in resolving doubt in the veteran's behalf, the 
Board concludes that service connection for a chronic 
psychiatric disability, variously diagnosed as bipolar 
disorder and PTSD, is in order.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. § 3.303.


ORDER

Service connection for a chronic psychiatric disorder, 
variously diagnosed as a bipolar disorder and PTSD, is 
granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


